      Case 6:21-cv-01492 Document 1 Filed 09/09/21 Page 1 of 7 PageID 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

OYO HOTELS, INC.,                        §
                                         §
       Plaintiff,                        §
                                         §           CIVIL ACTION NO.
v.                                       §
                                         §              6:21-cv-1492
INTOWN ORLANDO GSN, INC.                 §
                                         §
     Defendant.                          §



                           ORIGINAL COMPLAINT



      Plaintiff OYO Hotels, Inc. files this Original Complaint against Defendant

Intown Orlando, GSN Inc., and would respectfully show the Court as follows:

                                    PARTIES

      1.     Plaintiff OYO Hotels, Inc. (herein, “OYO”) is a Delaware corporation

with its principal place of business in Dallas, Texas. Accordingly, Plaintiff is a

citizen of the states of Delaware and Texas.

      2.     Defendant Intown Orlando GSN, Inc. (herein, “Intown Orlando” or

“Defendant”) is a Florida profit corporation with its principal place of business in

Orlando, Florida. Accordingly, Defendant is a citizen of the state of Florida.

Summons may be served on Nishad Khan PL, its registered agent for service, at

registered agent’s address – 617 E. Colonial Drive, Orlando, Florida 32803 –




                                     PAGE 1
       Case 6:21-cv-01492 Document 1 Filed 09/09/21 Page 2 of 7 PageID 2




pursuant to Federal Rule of Civil Procedure 4(h)(1).

                                  JURISDICTION

      3.     The Court has jurisdiction over this lawsuit under 28 U.S.C.

§ 1332(a)(1) because Plaintiff and Defendant are citizens of different U.S. states,

and the amount in controversy exceeds $75,000, excluding interest and costs.

Plaintiff is a citizen of the states of Delaware and Texas. Defendant is a citizen of

the State of Florida.

      4.     Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because

Defendant is a corporation with its principal place of business within this district.

      5.     Additionally, venue is proper in this district under 28 U.S.C.

§ 1391(b)(2) because a substantial part of the events or omissions giving rise to

this claim occurred in this district.

                           FACTUAL BACKGROUND

      6.     Intown Orlando owns and operates a hotel facility located at 7100 S.

Orange Blossom Trail, Orlando, Florida 32809 (herein, the “Hotel”).

      7.     On or about January 28, 2020, OYO and Intown Orlando entered

into the certain Marketing, Consulting and Revenue Management Agreement

(the “MOCA”). OYO and Intown Orlando executed a First Amendment to MOCA

on or about January 30, 2020. On or about August 6, 2020, OYO and Intown

Orlando executed a Second Amendment to the MOCA. The MOCA, the First

Amendment to MOCA, and Second Amendment to MOCA are referred to




                                        PAGE 2
      Case 6:21-cv-01492 Document 1 Filed 09/09/21 Page 3 of 7 PageID 3




collectively herein as the “Agreement.” A copy of the Agreement is attached

hereto as Exhibit 1, and incorporated fully herein by reference.

      8.    Under the Agreement, among other salient terms, OYO would

provide the “Facility Owner” (here, Intown Orlando) with an up-front capital

contribution (the “Capital Improvement Investment”) to make required property

improvements and then provide revenue management, marketing and online

booking services for the Hotel.

      9.    In return, Intown Orlando agreed, among other salient terms, that it

would timely complete the required property improvement work, that OYO had

the exclusive right to set room rates, that all rooms at the Hotel would be

available on the OYO platform, that all reservations and bookings would go

through the OYO platform, and that all revenue for the property would be

recorded through the OYO OS system. The scope of the required property

improvements (the “transformation work”) was set forth in Exhibit A to the

Agreement. The Agreement required that the transformation work be completed

on or before September 15, 2020. MOCA Second Amd. § III.

      10.   The Agreement provided that it would be governed by the laws of the

State of Texas. MOCA § 7.

      11.   The Agreement also stated that either party may terminate the

Agreement without assigning cause by giving the other party a prior written

notice of thirty (30) days, and that in the event such termination is made during




                                    PAGE 3
        Case 6:21-cv-01492 Document 1 Filed 09/09/21 Page 4 of 7 PageID 4




the Initial Term by the Facility Owner (here, Intown Orlando) or by OYO in case

of breach of the Agreement by Intown Orlando that Intown Orlando shall pay

OYO an amount that is equal to 1.5 times the unamortized portion of the Capital

Improvement Investment (the “Termination Fee”). MOCA Second Amd. § VII.

        12.   The parties agreed that the Capital Improvement Investment would

be equal to $212,036. MOCA Second Amd. § II. OYO fully satisfied its obligation

to provide Capital Improvement Investment. MOCA Second Amd. § VI.

        13.   On   November    18,    2020,    Intown   Orlando   sent   written

correspondence to OYO terminating the Agreement with an effective date of

November 20, 2020.

        14.   On December 22, 2020, OYO sent Intown Orlando written

correspondence acknowledging the termination, reminding Intown Orlando of its

obligation to pay the outstanding recoveries due and owing including the

Termination Fee in the amount of $310,778, and demanding payment of the

same.

        15.   To date, Intown Orlando has failed to pay the Termination Fee to

OYO.

        16.   All conditions precedent OYO’s recovery have been performed or

have occurred as required by applicable law.




                                     PAGE 4
      Case 6:21-cv-01492 Document 1 Filed 09/09/21 Page 5 of 7 PageID 5




                             CAUSES OF ACTION

                  COUNT ONE– BREACH OF CONTRACT

      17.   OYO incorporates by reference herein the factual allegations and

matters set forth in the preceding paragraphs.

      18.   Per the Agreement, OYO and Intown Orlando were parties to a valid

and enforceable contract, here the Agreement.

      19.   Intown Orlando materially breached the Agreement by failing to pay

the Termination Fee when due or upon demand.

      20.   OYO performed, tendered performance of, or was excused from

performing its obligations under the Agreement

      21.   As a direct and proximate result of Intown Orlando’s breach of the

Agreement, OYO has been directly damaged in the amount of at least $310,778,

plus pre-judgment interest from the date of this filing, along with OYO’s

reasonable and necessary attorney’s fees and costs from Intown Orlando.

            COUNT TWO – RECOVERY OF ATTORNEYS’ FEES

      22.   OYO incorporates by reference herein the factual allegations and

matters set forth in paragraphs 1-16 and 18-21.

      23.   As a result of Intown Orlando’s breach of its obligation to pay the

Termination Fee in the Agreement, OYO has been forced to retain counsel to

proceed with this litigation. Therefore, OYO seeks reimbursement for its

reasonable and necessary attorneys’ fees pursuant to the parties’ written




                                    PAGE 5
      Case 6:21-cv-01492 Document 1 Filed 09/09/21 Page 6 of 7 PageID 6




agreement and applicable law, including section 38.001, et seq. of the Texas Civil

Practice & Remedies Code.

                                     PRAYER

      WHEREFORE, Plaintiff OYO Hotels, Inc. respectfully requests that

Defendant Intown Orlando GSN, Inc. be cited to appear and answer herein and

that upon final hearing of this case, Plaintiff have judgment against Defendant,

and be awarded the following:

         1) any and all actual and/or economic damages resulting from the

            conduct complained of herein, as set forth above;

         2) equitable relief to the extent permitted by law;

         3) reasonable attorney's fees and court costs, at all levels of the legal

            process;

         4) any and all recoverable or taxable costs to the extent permitted by

            law;

         5) pre-judgment and post-judgment interest thereon at the highest rate

            per annum allowed by law and statute;

         6) for all costs of court; and

         7) for such other and further relief, both general and special, at law or

            in equity, to which Plaintiff may be justly entitled.




                                     PAGE 6
      Case 6:21-cv-01492 Document 1 Filed 09/09/21 Page 7 of 7 PageID 7




Date: September 9 2021.

                                Respectfully submitted,

                                By: /s/ Dineen Pashoukos Wasylik
                                Dineen Pashoukos Wasylik, FBN 0191620
                                DPW LEGAL
                                P.O. Box 48323
                                Tampa, FL 33646
                                P: 813-778-5161; F: 813-907-3712
                                dineen@ip-appeals.com
                                service@ip-appeals.com

                                Meagan Martin Powers
                                (seeking admission pro hac vice)
                                Texas State Bar No. 24050997
                                MARTIN POWERS & COUNSEL, PLLC
                                600 East John Carpenter Fwy, Suite 234
                                Irving, Texas 75062
                                Telephone: (214) 612-6474
                                Direct Line: (214) 612-6471
                                Facsimile: (214) 247-1155
                                meagan@martinpowers.com

                                COUNSEL FOR PLAINTIFF
                                OYO HOTELS, INC.




                                 PAGE 7
